Order, Supreme Court, New York County (Edward Greenfield, J.), entered March 15, 1996, which granted plaintiff’s motion for summary judgment on its complaint and dismissing defendant’s counterclaim, unanimously aifirmed, with costs.
We agree with the IAS Court that plaintiff has cured the deficiencies in its prima facie case mentioned in the prior appeal (203 AD2d 52) with specific allegations and detailed documentary evidence substantiating its claim of a material breach of the loan restructuring agreement and that defendant’s repeated, general denials of any such breach lack evidentiary support and do not raise any issue of fact. Concur— Sullivan, J. P., Wallach, Rubin, Tom and Andrias, JJ.